Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Status of Claims


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/25/2021 has been entered.  
Claims 1, 8-9 have been amended.
Claim3 has been canceled.
Claims 1-2, 4-9 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 02/25/2021 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims  1-2, 4-9  rejection under   35 USC § 101:
Applicant argues that “claims 1, 8 and 9 recite, among other things, the features of receiving from the first terminal of the first user, a coupon to be granted to a passenger who will share a ride in the vehicle with the first user, in which the coupon is selected by the first user. When these features are considered as a whole in conjunction with all of the other features recited in claims 1, 8 and 9 - these features do not recite or describe an abstract idea of a social network of sharing a discount during a ride-share. This is because the claimed -6- Application No. 16/381,036invention solves the technical problem of encouraging a user to participate in a ride-sharing service with an unspecified stranger. For example, see paragraph [0004] of the U.S.  Publication of this application. This further promotes the ride-sharing vehicle among people who do not know each other, which provides the benefits of reducing traffic, saving fuel, and decreasing air pollution. For example, see paragraph [0037] of the U.S. Publication.  At page 3 of the Office Action, the Examiner asserts that the pending claims do not recite an improvement to technology, and instead constitute an improvement to a performance of the abstract idea. However, this is wrong because the claimed invention provides an improvement to ride-sharing technology by enabling the first user to control the distribution of a coupon to a passenger who shares the ride with the first user.  The Office Action improperly conflates the claimed invention as merely constituting an improvement of a performance of an abstract idea, when in fact, there is nothing in the prior art that discloses the feature of enabling the first user to control the distribution of a coupon to a passenger who shares the ride with the first user. Again, this improves ride- sharing technology through achieving the technical effect of encouraging a user to participate in a ride-sharing service with an unspecified stranger. The Office Action erroneously fails to recognize the improvement that is being made to ride-sharing technology, which is recited in claims 1, 8 and 9. Thus, for at least the above reasons, when read as a whole, claims 1, 8 and 9 simply does not set forth or describe an abstract idea because the claims recite an improvement to ride-sharing technology. Thus, claims 1, 8 and 9 are patent-eligible under Prong One of Step 2A. The dependent claims are patent-eligible for the same reasons as claims 1, 8 and 9, as well as for the additional features recited therein. Applicant respectfully requests withdrawal of the rejection.  Although the eligibility analysis should conclude here, Applicant further submits that claims 1, 8 and 9 are also patent-eligible under Prong Two of Step 2A, as discussed below (page 3/6)”. 
Examiner disagrees.   promoting the ride-sharing vehicle among people who do not know each other, which provides the benefits of reducing traffic, saving fuel, and decreasing air pollution,  and /or  enabling the first user to control the distribution of a coupon to a passenger who shares the ride with the first user is not an improvement of technology.    
Indeed, the identified improvements argued by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (promoting the ride-sharing vehicle among people who do not know each other, which provides the benefits of reducing traffic, saving fuel, and decreasing air pollution,  and /or  enabling the first user to control the distribution of a coupon to a passenger who shares the ride with the first user)) and not in the operations of any additional elements or technology.
As stated in the rejection below that claims 1, 8-9 recites an additional elements, of  “a communication unit, a storage unit including one or more memories”; “a control unit including one or more processors, wherein the control unit is configured to: store, in the storage unit “; “ first and second terminal device”; do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).
Thus, promoting the ride-sharing vehicle among people who do not know each other, which provides the benefits of reducing traffic, saving fuel, and decreasing air pollution,  and /or  enabling the first user to control the distribution of a coupon to a passenger who shares the ride with the first user is considered an abstract because such recitation are directed toward an example of organizing human activity such as a commercial that includes advertising (i.e. distribution of a coupon and promoting the ride-sharing vehicle among people who do not know each other ) sales activities or behaviors. 
Also, promoting the ride-sharing vehicle among people who do not know each other, which provides the benefits of reducing traffic, saving fuel, and decreasing air pollution, and /or  enabling the first user to control the distribution of a coupon to a passenger who shares the ride with the first user are  directed to an abstract idea, because it is managing personal behavior or relationships or interaction between people ( including social activities and following rules).  
Furthermore, Examiner asserts that the rejection of claims under 35 USC 101 is separate and distinct from rejections for anticipation and obviousness. Rejecting the claims under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 has no bearing or consequence on the materiality of a rejection under 35 U.S.C. § 101. As noted in the prior office action, the additional claim features do not amount to significantly more under the framework. The claim does not qualify under the other non-limiting non-exclusive examples. Hence, Examiner maintains that the claims do not define substantially more than the abstract idea.
Therefore, the claim rejections of claims 1-2 and 4-9 under 35 USC § 101 is maintained.  
Applicant argues that “ As discussed above, claims 1, 8 and 9 recite an improvement to ride-sharing technology by enabling the first user to control the distribution of a coupon to a passenger who shares the ride with the first user. This further promotes the ride-sharing vehicle among people who do not know each other, which provides the benefits of reducing traffic, saving fuel, and decreasing air pollution. For example, see paragraph [0037] of the U.S. Publication. Consequently, claims 1, 8 and 9 are directed to a practical application because the claimed invention provides a practical benefit of encouraging strangers to participate in a ride-sharing vehicle, which constitutes an improvement to ride-sharing technology. Thus, claims 1, 8 and 9 are patent-eligible under Prong Two of Step 2A. The dependent claims are patent-eligible for the same reasons as claim 1, as well as for the additional features recited therein. Applicant respectfully requests withdrawal of the rejection (page 4/6)”. 
Examiner disagrees.   the limitations of claims 1, 8 and 9 are NOT  directed to a practical application because the claimed invention DOES NOT  provide a practical benefit other than  encouraging strangers to participate in a ride-sharing vehicle, which constitutes an improvement on the performance of the abstract idea (e.g., improvements made in the underlying business method (i.e. improvement to ride-sharing) ,and NOT  an improvement to technology. 
Thus, claims 1, 8 and 9 are NOT  patent-eligible under Prong Two of Step 2A.  As stated in the rejection below that claims 1, 8-9 recites an additional elements, of  “a communication unit, a storage unit including one or more memories”; “a control unit including one or more processors, wherein the control unit is configured to: store, in the storage unit “; “ first and second terminal device”; do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).
Also, as stated previously in the Office Action mailed on 12/01/2020, the recitation of “ promotes the ride-sharing vehicle among people who do not know each other, which provides the benefits of reducing traffic, saving fuel, and decreasing air pollution” does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (promotes the ride-sharing vehicle among people who do not know each other, which provides the benefits of reducing traffic, saving fuel, and decreasing air pollution)) and not in the operations of any additional elements or technology.
Thus, claims 1, 8 and 9 are NOT  directed to a practical application because the claimed invention provides a practical benefit of encouraging strangers to participate in a ride-sharing vehicle. 
Therefore, the claim rejection of claims 1-9 under 35 USC § 101 is maintained.
-7-
With regard to claims 1 and 8-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant’s amendment fails to clarify the claimed feature of  in response to  receiving a request for transmission of a ride-sharing application notification from a second terminal device from among the one or more terminal devices via the communication unit, transmit the ride-sharing application notification to the first terminal device via the communication unit.  Since there is no receiving request for transmission of a ride sharing application notification from ... step to begin with.   
Therefore, the claim rejection of claims 1 and 8-9 under 35 U.S.C. 112, second paragraph is maintained.
With regard to claims 1-2, and 4-9 rejection under   35 USC § 103 (a):
Applicant’s arguments are considered.   Therefore, the claim rejection of claims 1-2, and 4-9  under 35 USC § 103 (a) is withdrawn.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-2, 4-9 are nominally directed to a system and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  social network of sharing discount during a ride-share.    As best understood by the Examiner, the limitations that set forth this abstract idea are: "deliver, to one or more terminal devices via the communication unit, a passenger recruitment notification including the coupon information”; “add, to the reservation information, a user ID of a second user of the second 37terminal device as a user ID of the passenger who will share the ride in the vehicle with the first user…”; “upon receiving a request for transmission of a ride-sharing application notification from a second terminal device from among the one or more terminal devices via the communication unit, transmit the ride-sharing application notification to the first terminal device via the communication unit”.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising (i.e. distribution of a coupon and promoting the ride-sharing vehicle among people who do not know each other ) sales activities or behaviors. 
Step 2AProng 2: The additional elements “a communication unit, a storage unit including one or more memories”; “a control unit including one or more processors, wherein the control unit is configured to: store, in the storage unit “; “ first and second terminal device”; do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation “ network interface , modules, terminal device, a communication unit, a storage unit including one or more memories”; “a control unit including one or more processors, wherein the control unit is configured to: store, in the storage unit “; “ first and second terminal device does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2, 4-7 do not add significantly more. 
The dependent claims 2, 4-7 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 8-9 suffer from substantially the same deficiencies as outlined with respect to claims 1-2, 4-7 and are also rejected accordingly.  Therefore, the claims 1-2, 4-9 are not  statutory.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8-9 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claims 1, 8-9 recite the limitation of : receive, from a-the first terminal device of the first user via the network interface, at least one coupon information showing content of a coupon to be granted to a passenger who will share a ride in the vehicle with the first user, the at least one coupon information being selected based on an input of the first user into the first terminal device from among two or more pieces of coupon information. 
The specification teaches “The first terminal device l0a transmits, to the vehicle reservation system 20, a coupon inquiry, according to the input of the first user. The coupon inquiry includes the first user ID, and the reservation ID showing the reservation made by the first user (paragraph 55)”.   the specification does not teach: receive, from a-the first terminal device of the first user via the network interface, at least one coupon information showing content of a coupon to be granted to a passenger who will share a ride in the vehicle with the first user, the at least one coupon information being selected based on an input of the first user into the first terminal device from among two or more pieces of coupon information.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 8-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 8-9 recite the limitation of: upon receiving a request for transmission of a ride-sharing application notification from a second terminal device from among the one or more terminal devices via the communication unit, transmit the ride-sharing application notification to the first terminal device via the communication unit.  It is unclear what Applicant is referring to by in response to  receiving a request for transmission of a ride-sharing application notification from a second terminal device from among the one or more terminal devices via the communication unit, transmit the ride-sharing application notification to the first terminal device via the communication unit.  Since there is no receiving request  for transmission of a ride sharing application notification from .... step to begin with.  Appropriate correction and/or clarification is required.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wassem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682